_ ‘_
                                                                                                     q   . ‘L   ;..c   :
          CA *’

,




                                         Jhe          Attorney           General       of Texas                            c

                                                                   0':lrober
                                                                          1. 1985'.'
    JIM MATTOX
    Attorney General                                                                                                           .
                                                                                 .~.   . -

    Supreme Court Building              HonorableTim Curry '~:~. .%             s opinionwo.m-358
     P. 0. Box 12546
    hlh.     TX. 76711. 2546
                                        CriminalDistrictAttorney    ..Li’ ;.:I’ ~, i? - ..:~.. .~ .~. 1
     512l475.2501                       200 West BelknapSmeet      1 ;.:':I:       .Re:-.Whether a separate docket
    ‘Telex 910/67*.1287                 Port Worth, Texas .76196 -' .-.'~-         sheet la requiredfor the criminal
    t eiecopier 5121475am                            _. :, .'I 3:..                docketkept by districtclerks
                                                        :r:.%
                                                           I
    714 Jackson. Suite 700
                                        Dear Hr. C&y:    -i .~: j-....', 7 :: :.
    Dallas. TX. 75202-4506
    2141742-8944                            You inquire- whether a d2stric; clerk's duty'to keep a criminal
                                        docket requires (I,clerk to maintain   a separate  docket sheet in
    4624 Alberta Ave.. Suits 160
                                        criminal cases if xhe informationis also kept 011the file jacket.
    El Paso, TX. 769052793
                                        You advise us that, during the pendeucy of criminal cases, your
    91515333404                         districtclerk recmxcdson the preprintedfile jacket of each case all
                                        pertinent informstim regarding,the style and file number, names of
                                        counsel, nature of the case,   and subsequent actions and, on the
     lW1 Texas. Suite 700               dispositionof tLz case, the InformatIonfrom the preprinted file
     Houston. TX. 77002.3111
     7131222-5855
                                        jacket is typed on s separatedocket sheet which is placed inside the
                                        jacket. In addition. all entries on the file jacket are being
                                        microfilmedto inswe their preservation.
     806 Broadway, Suite 312
     Lubbock. TX. 7S4OM479                   You inquire about the docket describedby article 33.07 of the
     8061747.5236
                                        Code of CriminalPmcedure. It provides:

     4303 N. ienlh. Suite S                                   Each clerk of a court of recordhaving criminal
     McAllen. TX. 76501-1665                               juriadic!:!ion
                                                                        shall keep a docket in which shall be
     51216624547
                                                  -
                                                           set don1 the style and file number of each
                                                           criminal action, the nature of the offense, the
     200 Main Plaza. Suite 400                             names of counsel,the proceedingshad therein,and
     San Antonio, TX. 762052797                            the date of each proceeding.
     51212254191
                                        See also
                                            .    Code
                                                 _   .Grim,
                                                       ..I Proc. art. 33.08 (courtscontroltheir             dockets for
                                        setting       or    crm1na.L   cases).
     An Equal OpportunityI
     Ailirmalire Aclion Employer   ..
                                             The word "dockmet"has mme.rous mea&s.      It may be an index of
                                        all cases filed in numerical and ~alphabeticalorder,       a list or
                                        calendarof pendingjudicial,aatters   that are set for specificaction.
                                        end a record or history of all proceedingsand actions taken in a
                                        particularmatter or ease.   -See Ballentine'sLav Dictionary366 (3rd
                                        ed. 1?69).




                                                                                 p!.1636
BonorablcTim Curry - Page 2 (JM-358)




     For civil cases, the Texas Bules of Civil Procedure require the
district clerks to keep a file docket "in convenient form,” showing
the number of the suit. ormar of attorneys and parties to the suit,
the nature of the suit. thltofficer'rreturn 00 the process. aud all
subsequantproceedingsin tlhc care. Rule 25. The clerks must also
keep "a court docket in a well bound book" that includes the pleas-.
motions,and rulings of the courtin each action. Rule 26.

   ' The Code of CriminalI'xocedure  specifiesonly the informationto
be kept for the docket that is mandatedby article33.07, which is, in
our opinion, a docket indwiug all csaea. not a file docket. con-
sequently,it has no bearing ou the manner in vhich the file docket is
to be kept. We concludetlat a clerk who msintaiusa criminaldocket
on a case file jacket in a s,afe and efficientmanner complieswith the
statutoryrequirementand tbat your clerk may use the preprintedfile
jacket aa tbe record of the :necessary information.



               A district clerk msy use the case file jacket
            to maintain a file. docket without maintainingthe
            sane informationon a sepsrata sheet inside the
            jacket.




                                                                       .
                                          ‘JIbt    MATTOX
                                           Attorney General of Texas

TON CREBN
First AssistantAttorneyGeneera

DAVID R. RICHARDS
ExecutiveAssistantAttorneg      General

 ROBERTGRAY
 Syeci~lAssistant   Attorney   Iteneral

 RICE GILPIN
 Chairman,Opinion Committee                                 .

 Preparedby Nancy Sutton ani
 Sarah Woelk
 AssistantAttorneysGeneral



                                                    ,
                                  p. 1637
HonorableTim Curry - Page 3   ml-358)




APPROVED:
OPINION COHHITTEE

Rick Gilpin.Chairman
Susan Garrison
Jim Moellinger
JenniferRiggs
Nancy Sutton
Sarah Woelk
Bruce Youngblood




                              p. 1638